This opinion will be unpublished and
                            may not be cited except as provided by
                            Minn. Stat. § 480A.08, subd. 3 (2014).

                                 STATE OF MINNESOTA
                                 IN COURT OF APPEALS
                                       A14-1331

                                        Taras Lendzyk,
                                         Respondent,

                                              vs.

                                     Laura Lee Wrazidlo,
                                         Appellant,

                       Mortgage Electronic Registration Systems, Inc.,
                                 a Delaware corporation,
                                        Defendant.

                                      Filed July 13, 2015
                                           Affirmed
                                       Peterson, Judge

                                St. Louis County District Court
                                 File No. 69DU-CV-12-1107

David L. Tilden, Hanft Fride, P.A., Duluth, Minnesota (for respondent)

Shawn B. Reed, Maki & Overom, Ltd., Duluth, Minnesota (for appellant)

         Considered and decided by Peterson, Presiding Judge; Ross, Judge; and Stauber,

Judge.

                           UNPUBLISHED OPINION

PETERSON, Judge

         In this appeal challenging the district court’s ruling that respondent has an interest

in real property, appellant argues that the district court (1) misapplied caselaw
interpreting Minnesota anti-palimony statutes; and (2) erred in finding that, as a joint

tenant, respondent is entitled to a one-half interest in the property. We affirm.

                                          FACTS

       Respondent Taras Lendzyk and appellant Laura Lee Wrazidlo began dating in

2006. At that time, respondent owned a home on Blackman Avenue in Duluth, and

appellant owned a home on Roosevelt Drive in Hermantown. In August 2007, appellant

sold her home, and she and her two children moved into respondent’s home.

       After appellant moved into respondent’s home, the parties decided to have a new

home built in the Hermantown area. In the spring of 2008, appellant bought a lot on

LaVaque Junction Road in Hermantown. Appellant used her money to buy the lot, title

to the lot was recorded in her name, and she financed a construction loan for the home.

       After construction was completed, the parties arranged to refinance the

construction loan. The application for the new loan identified the parties as joint tenants,

and both parties attended the closing on the new loan. At the closing, both parties signed

a mortgage that identified them as joint tenants, and appellant signed a quitclaim deed

that conveyed her interest in the property to herself and respondent as joint tenants.

       The parties’ relationship ended in 2010, and in 2012, respondent brought this

partition action claiming a one-half interest in the property and requesting a judgment

ordering that the property be sold and the proceeds divided between the parties. The case

was tried to the court. Respondent testified as follows about the parties’ decision to build

a home together:




                                             2
Q. So what – was there an agreement in terms of building a
home?
A. Absolutely. In our discussions, [appellant] was receiving
a large sum of equity from the sale of her home on Roosevelt
Drive. And my debt-to-income level with my home on North
Blackman Avenue was high. I wasn’t going to receive, and I
really didn’t have a whole lot of money to put into the
construction of the home or the purchase of the lot during the
construction phase. It was our, you know, discussions that
she was going to purchase the lot and spend, or purchase the
majority of the – pay for the majority of almost all the
construction costs during the building phase of the new home.

        Once the new home was built, it was our agreement
that I was going to take care of the re-financing cost and then
pay for the mortgage. I was also to hold the insurance for the
property as well.
Q. Was there any discussion as to who would pay for the
initial purchase of the lot on which the home was built?
A. Yes, we had that discussion, and that was agreed upon
between her and I that she was going to do that because she
had the money coming from, you know, the sale of her home.
Q.      Was there any discussion as to how the initial
construction loan would be financed?
A. That was going to be financed through her as well because
of the money from the sale of her home, and she had also
received some funds through her parents’ estate as well.
Q. Now, I believe you previously testified that you discussed
Hermantown as a potential location for the new home. Did
you both come to an agreement as to where you wanted to
build your new home?
A. Yes. We looked at multiple lots in Hermantown. One of
the lots that we looked at was in Maple Ridge, which I
believe is off of LaVaque Road in Hermantown. We did
discuss, we liked the lots there at Maple Ridge, and we
actually, I made an offer to the owners, or the owner of the
lots or the development on a lot there. We also looked at
Sterling Ponds, and we also looked at Timber Trails. So we
looked at multiple lots that we wanted to build on.
Q. . . . You’ve already discussed agreements in terms of
location and financing. Did you and [appellant] ever discuss
who would own the home once the house was built?



                              3
              A. Yes, we did have that discussion. And our agreement that
              we were going to own that home together. We were building
              it together. We were starting a family together.
              Q. Was that part of the discussion in terms of how the
              property would be financed?
              A. Well, like I said, she was going to handle the financing of
              the construction because she had the funds to do so. Once the
              re-financing of the construction loan was complete, and my
              home at North Blackman Avenue sold approximately two or
              three days prior to closing our closing or re-financing of the
              construction loan on the new home. So it was after that point
              where I had the funds to put into our new home, paying for
              the re-financing and some of the things that I did to the home
              as well with the, you know, the driveway, the home
              entertainment system, so on and so forth.

       Respondent paid $10,532 in closing costs, paid for and provided labor for

improvements to the home, paid the monthly mortgage payments from November 2008

through September 2009, made partial mortgage payments from October 2009 through

June 2010, and paid for property insurance from 2008 through 2010. Respondent’s

payments totaled $77,323. Appellant presented evidence that she contributed $201,171

toward purchasing the property and improvements to the home.

       The district court concluded that Minnesota anti-palimony statutes did not bar

respondent’s claim to an interest in the LaVaque property and found that appellant and

respondent, as joint tenants, were each entitled to a one-half interest in the property. The

court ordered the property sold and the proceeds divided between the parties. This appeal

followed.




                                             4
                                       DECISION

1.     Anti-palimony statutes

       Statutory interpretation presents a question of law, which we review de novo.

Halvorson v. Cnty. of Anoka, 780 N.W.2d 385, 389 (Minn. App. 2010). But we review

the district court’s findings of fact under the clearly erroneous standard. In re Pamela

Andreas Stisser Grantor Trust, 818 N.W.2d 495, 507 (Minn. 2012). In applying that

standard, we view the evidence in the light most favorable to the district court’s findings

and defer to the district court’s assessment of witness credibility. Id. A factual finding is

clearly erroneous if it is “manifestly contrary to the weight of the evidence or not

reasonably supported by the evidence as a whole.” Hemmingsen v. Hemmingsen, 767

N.W.2d 711, 716 (Minn. App. 2009) (quotation omitted), review dismissed (Minn. Feb.

1, 2010).

       Minnesota’s anti-palimony statutes restrict a cohabitant’s ability to claim an

interest in the property of another cohabitant. Minn. Stat. § 513.075 (2014) states:

                      If sexual relations between the parties are
              contemplated, a contract between a man and a woman who
              are living together in this state out of wedlock . . . is
              enforceable as to terms concerning the property and financial
              relations of the parties only if:
                             (1) the contract is written and signed by the
              parties, and
                             (2) enforcement is sought after termination of
              the relationship.

Minn. Stat. § 513.076 (2014) states:

                      Unless the individuals have executed a contract
              complying with the provisions of section 513.075, the courts
              of this state are without jurisdiction to hear and shall dismiss


                                             5
              as contrary to public policy any claim by an individual to the
              earnings or property of another individual if the claim is
              based on the fact that the individuals lived together in
              contemplation of sexual relations and out of wedlock within
              or without this state.

       In In re Estate of Eriksen, the supreme court concluded that the anti-palimony

statutes do not prohibit claims between cohabitants when a “claimant does not seek to

assert any rights in the property of a cohabitant but to preserve and protect [his or] her

own property, which [was] acquired for cash consideration wholly independent of any

service contract related to cohabitation.” 337 N.W.2d 671, 673-74 (Minn. 1983). The

supreme court construed the anti-palimony statutes as applying “only where the sole

consideration for a contract between cohabiting parties is their ‘contemplation of sexual

relations . . . out of wedlock.’” Id. at 674 (omission in original) (quoting Minn. Stat.

§ 513.076). The supreme court held that, even though the cohabitants had not signed an

agreement detailing their financial arrangements regarding a home and the home was

titled solely in one cohabitant’s name, the probate court properly exercised jurisdiction

over the other cohabitant’s unjust-enrichment claim to a one-half interest in the home

when each cohabitant equally contributed money to the expenses of purchasing and

maintaining the home and to the purchase of a mortgage-protection life-insurance policy.

Id. at 672, 674.

       In re Estate of Palmen involved two cohabitants, Schneider and Palmen, who

orally agreed to build a log cabin on property solely owned by Palmen. 588 N.W.2d 493,

495 (Minn. 1999). After Palmen’s death, Schneider claimed an interest in the cabin,

asserting that Palmen promised her that if their relationship ended, he would reimburse


                                            6
her for her labor and financial contributions to the cabin’s construction. Id. The district

court concluded that it lacked jurisdiction over the case under the anti-palimony statutes,

and this court affirmed, but the supreme court reversed. Id. at 495-97. The supreme

court explained that the anti-palimony statutes do not bar “enforcement of all unwritten

agreements between individuals living together in contemplation of sexual relations out

of wedlock.” Id. at 496.

              If the claimant can establish that his or her claim is based on
              an agreement supported by consideration independent of the
              couple’s living together in contemplation of sexual relations
              out of wedlock or that he or she is seeking to protect his or
              her own property and is not seeking to assert any rights in the
              property of a cohabitant, the statutes do not operate to bar the
              claim.

Id. (quotations omitted).

       Respondent presented evidence that he and appellant agreed that they would own

the home together and that he paid the closing costs for refinancing the construction loan,

contributed money and labor to improving the home, paid the monthly mortgage

payments from November 2008 through September 2009, made partial mortgage

payments through June 2010, and paid for property insurance from 2008 through 2010.

Under Eriksen and Palmen, this evidence is sufficient to support the district court’s

finding that respondent’s “claim is asserted to his own property interest and is not a claim

based solely on the contemplation of sexual relations.” Because respondent’s claim was

based on an agreement that was supported by consideration independent of any service

contract related to cohabitation, sought to protect respondent’s own property, and did not




                                             7
assert any rights in appellant’s property, the district court properly exercised jurisdiction

over the claim.

2.     Amount of respondent’s interest

       Appellant’s argument that respondent’s interest in the property should be limited

to the amount of his contributions toward it ignores the presumption that named grantees

in a deed hold equal property interests. “Where two persons are named grantees in a

deed, the presumption is that their interest in the land conveyed is equal.             This

presumption, however, is not conclusive, and the true interest of each may be shown.”

Dorsey v. Dorsey, 142 Minn. 279, 281, 171 N.W. 933, 934 (1919). Intent is determined

by reference to the written documents “and to all the facts and circumstances surrounding

the transaction.” Gagne v. Hoban, 280 Minn. 475, 479, 159 N.W.2d 896, 899 (1968).

Intent is a question of fact. Id. at 480-81, 159 N.W.2d at 900.

       After noting that the fact that the parties were married was not relevant to its

analysis, the Dorsey court stated:

              We find no evidence in the record tending to rebut the
              presumption that these parties are equal co-owners of the note
              and mortgage, aside from the fact that the greater portion of
              the purchase price of the farm was furnished by defendant.
              We think this fact alone is insufficient to overcome the
              presumption. Defendant may have been willing to give his
              wife an interest in the note and mortgage equal to his own. If
              it was agreed that her interest should be less than his, no proof
              of the agreement was offered; hence the [district] court would
              have been fully justified in regarding the note and mortgage
              as the property of the parties equally.

Dorsey, 142 Minn. at 281-82, 159 N.W. at 935.




                                             8
       Appellant testified at trial that respondent pressured her to put his name on the

deed and mortgage, but the district court found that this testimony was not credible. The

only other evidence that appellant presented to rebut the presumption of equal ownership

was that appellant made greater contributions toward the property. Under Dorsey, this

evidence, if accepted by the district court, was insufficient to overcome the presumption.

Therefore, on this record, appellant has not shown that the district court erroneously ruled

that appellant failed to rebut the presumption that respondent is entitled to a one-half

interest in the property.

       Affirmed.




                                             9